DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 3/25/2020 for application number 16/829,464. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 20 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
Examiner contends that the drawings filed 3/25/2020 are acceptable for examination proceedings.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, Alderaguia et al. (PGPUB 2007/0150757) teaches a method of power management in a server rack system that includes a microcontroller, a plurality of 
determining, by the microcontroller, whether each of the power supply units operates normally, and 
controlling, by the microcontroller, at least one of those of the servers that are currently in operation to throttle when at least one of the power supply units operates abnormally. 

Kameda et al. (PGPUB 2011/0252254) teaches determining, by the microcontroller, a number of those of the servers that are currently in operation; comparing, by the microcontroller, the number of those of the servers that are currently in operation with a critical value.
Huang et al. (PGPUB 2017/0010652) teaches controlling, by the microcontroller, at least one of those of the servers that are currently in operation to operate at a lower operating frequency when at least one of the power supply units operates abnormally.

Neither Alderaguia et al., Kameda et al., nor Huang et al. teach the remaining limitation of operate at a lower operating frequency when the number of those of the servers that are currently in operation is greater than the critical value and at least one of the power supply units operates abnormally. Although Alderaguia et al. describes throttling servers when a power supply fails, Alderaguia et al. does not describe determining the number of servers currently in operation and comparing it to a value, or that throttling is reducing operating frequency. While Huang et al. teaches throttling 
Claim 11 is similar in scope to claim 1, and is allowed for the same reasons.
Claims 2-10 and 12-20 are allowed based on dependency to claims 1 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by .
Granshow et al. (PGPUB 2017/0208121) teaches comparing an actual number of active servers against monitoring history, but does not teach throttling frequency based on the number of servers and a power supply status.
Sukumaran et al. (USPAT 11,048,320) teaches determining whether at least one server is actively being used, but this does not show that the number of servers in operation is greater than a critical number.
Lee (PGPUB 2005/0055587) teaches determining an optimum number of blade servers to be activated and providing a warning of insufficient power by the power supply, but does not describe comparing the number of operating servers to a critical number, and throttling frequency based on both the number of operating servers and whether power supply is abnormal.
Ghose (PGPUB 2015/0192979) teaches placing a number of servers in a third state and converting to a first state based on the power efficiency.
Yokoyama et al. (PGPUB 2016/0116932) teaches determining the number of servers that are operating and determining a second value based on the number.
Doh et al. (PGPUB 2011/0035533) teaches determining a minimum number of servers and shutting off power to servers.
Belady et al. (PGPUB 2006/0184287) teaches a number of servers above an amount that are considered extra servers that are not needed to support the expected workload and may be dynamically configured into a power saving mode, but does not describe that this occurs due to a power supply abnormal status.
Hansen et al. (PGPUB 2003/0065958) teaches only a small number of servers are absolutely critical, and that in the event of a malfunction or failure of the power supply, the lowest priority server can be shut down.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186